Citation Nr: 9910482	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-41 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder, as secondary to the service-connected residuals of 
injury to the coccyx.

2.  Entitlement to service connection for disability of the 
left leg, to include the knee and foot, as secondary to the 
serviced connected residuals of injury to the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Physician



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions of the St. 
Petersburg, Florida, RO.

In October 1996, the Board issued a decision in which it 
determined that the previously denied claim for service 
connection for a lumbar spine disorder, as secondary to the 
service-connected residuals of coccyx injury, was reopened by 
the submission of new and material evidence.  In addition, 
the Board added the issue of service connection for a left 
leg disorder to include the left knee and foot.  These issues 
were then remanded for further development including 
orthopedic examination and the acquisition of additional 
medical records.

A review of the claims file reveals that the RO has obtained 
VA and private medical records from physicians identified by 
the veteran.  In addition, VA examination reports, both dated 
in September 1997, are of record.  The Board thus finds that 
the RO has complied with the terms of the October 1996 
Remand.

In addition, in a statement dated in October 1996, the 
veteran requested service connection for degenerative 
arthritis of bilateral shoulders and bilateral elbows, as 
directly related to his inservice motor vehicle accident.  He 
also submitted a statement from his treating physician, dated 
in July 1998, which contains the opinion that he is 
unemployable.  A claim for non-service connected pension 
under 38 U.S.C.A. § 1521 (West 1991) and 38 C.F.R. §§ 3.3 
and 3.342 (1998) is inferred.  At his hearing before the 
undersigned member of the Board in July 1998, the veteran 
also indicated that he wished to file claims for 
unemployability and for service connection for hypertension 
and for a right leg disability.  These matters are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  Service connection is in effect for the residuals of an 
injury to the sacrococcyx, described as coxodynia.

3.  The veteran's diagnoses include lumbar spine 
intervertebral disc syndrome and lumbar radiculopathy 
involving the left lower extremity with loss of reflexes, 
foot drop, and muscular atrophy.

4.  The veteran's service-connected residuals of a coccyx 
injury did not cause any currently manifested lumbosacral 
spine disorder or any disability of the left leg, to include 
the knee and foot.


CONCLUSIONS OF LAW

1.  Service connection for a lumbosacral spine disorder, as 
secondary to the service connected residuals of injury to the 
coccyx, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  Service connection for a left leg disability, to include 
the left knee and foot, as secondary to the service connected 
residuals of injury to the coccyx, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  In addition, service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).

The Board finds that the veteran has submitted evidence of a 
well-grounded claims.  The record contains competent medical 
evidence that the veteran currently suffers from lumbosacral 
disability and left leg disabilities, diagnosed in February 
1997 as lumbar spine intervertebral disc syndrome and lumbar 
radiculopathy.  In addition, service connection is in effect 
for the residuals of a sacrococcygeal injury, described as 
coxodynia, which would be the second element of the Caluza 
analysis.  Finally, the veteran has presented medical 
evidence of a nexus between his service-connected 
sacrococcygeal injury residuals and his lumbosacral and left 
leg disabilities by Ian D. Murphy, M.D., and Michael T. 
Liuzzo, D.C..

When the claim is well-grounded, VA has a duty to assist the 
claimant in the development of evidence.  38 U.S.C.A. 
§ 5107(a) (West 1991).  As discussed in the INTRODUCTION, the 
Board remanded this case in October 1996 for further 
development.  In addition, the Board, in January 1999, 
requested an expert medical opinion as to the etiology of the 
veteran's current back and left leg disabilities.  

The Board notes that, in October 1997, the veteran indicated 
that he was then receiving Social Security Administration 
(SSA) disability benefits, and that he had been found 
eligible for these benefits approximately six years earlier.  
These records are not present in the claims file before the 
Board.  However, the Board determines that it is not 
necessary to obtain them.  The record does not show that the 
SSA records are probative to the issue at hand, that is, 
whether the veteran's current back and leg disabilities are 
related to the service-connected residuals of injury to the 
coccyx, or to the incident in which that injury was 
sustained.  The veteran testified before the undersigned 
member of the Board that he first sought treatment for his 
back condition following his discharge from active service in 
1989, which is nearly 25 years following his discharge from 
active service.  He has also stated that he is unable to 
obtain records from various chiropractors who had treated him 
between his discharge from active service and 1989.  It is 
therefore highly unlikely, given that the veteran has 
testified that there are no records of treatment from 1964 to 
1989, that there would be any records among those obtained 
from SSA that would establish either a continuity of 
symptomatology from the veteran's 1963 trauma to the present, 
or that would present medical expert opinions or medical 
evidence-other than that which is already of record-
determining a causal link between the service-connected 
residuals of the 1963 sacrococcygeal injury and his present 
back and left leg disabilities. 

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims file, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) has been 
satisfied.

Although the claim is well grounded, the Board finds, for the 
reasons delineated below, that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for lumbosacral and left leg disabilities 
as secondary to the service-connected residuals of injury to 
the coccyx.

The medical opinions that support the veteran's claim include 
two essentially similar statements from the veteran's 
treating VA physician, Dr. Murphy, contain in a July 1993 
treatment note and a January 1994 letter.  Dr. Murphy stated 
in the treatment note that a CT scan showed central 
herniation of the L5-S1 disc secondary to the trauma in 1963.  
In his letter, he stated that the veteran's medical records 
"reveal a service connected sacral fracture and back injury 
which is now a severe intervertebral disc syndrome with a 
left radiculopathy."  Dr. Murphy further testified in the 
July 1998 hearing before the undersigned member of the Board 
that he began treating the veteran in 1990.  He stated that 
his examination of the veteran revealed an old fracture of 
the sacrum-rather than of the coccyx-and angulation of the 
distal sacral fragment, which had forced the coccyx up 90 
degrees.  He expressed that opinion that the 1963 trauma was 
of sufficient force not only to fracture the veteran's sacrum 
but to injure his lumbar spine as well.  He further stated 
that all the manifestations-everything concerning the lumbar 
and sacral segments of the spine, including the weakness, 
loss of reflexes, and sciatica in the lower left extremity-
are related, and originate from the 1963 trauma.

Another opinion supporting the veteran's claim is dated in 
February 1997 from Dr. Liuzzo, the veteran's private treating 
chiropractic physician.  Dr. Liuzzo reported that his opinion 
was based on examination of the veteran and his medical 
records regarding his August 1963 injury.  He expressed the 
following opinion:

[I]t is my professional opinion that [the 
veteran's] current condition is causally 
related to his 8/17/63 injury.  The 
forces involved in the fracture of [the 
veteran's] sacrum resulted in his 
coccydynia and caused herniation in the 
L5-S1 disc.  Subsequent degeneration has 
created discopathy throughout the lumbar 
spine.  In 1963 the absence of a CT scan 
or MRI technology resulted in the non-
diagnosis of his L5-S1 discopathy.  This 
intervertebral disc syndrome has resulted 
in his left lower extremity, 
radiculopathy, loss of reflexes, foot 
drop, and muscular atrophy. 

Dr. Liuzzo states in an addendum to this opinion

It is my professional opinion based on 
the physics and axial loading forces 
involved in [the veteran's] sacral 
fracture that these forces were 
significant enough to have resulted in a 
L5-S1 disc herniation.  

Corroborating these opinions is an accident analysis 
submitted by James R. Ipser, Ph.D. and Professor of Physics 
at the University of Florida, dated in October 1997.  In his 
report, Dr. Ipser assesses the likelihood of injury to the 
veteran by analyzing the circumstances of the accident and 
applying laws of physics.  He concluded: 

According to my calculations, in 
conjunction with the above studies, the 
forces and accelerations experienced by 
[the veteran] in the accident under 
consideration were considerably larger, 
by a factor of 2 or more, than the 
threshold values for permanent injury to 
the intervertebral discs in his back.

The opinions against the veteran's claim are contained in VA 
examination reports dated in September 1997.  In one, Michael 
Jablonski, M.D., reported:  

It is my opinion that the patient's 
current complaints of left radiculopathy 
as well as lumbar pain is not related to 
the patient's distal sacral fracture 
sustained in 1963.  He has no specific 
dermatome involvement, and based upon the 
MRI, there was no frank disk herniation 
or evidence of lumbar stenosis.  I 
currently believe he suffers from 
myofascial pain syndrome as well as some 
degenerative changes along the lumbar 
spine.  Again, I do not feel the distal 
sacral fracture is related to the 
patient's current radiculopathy symptoms, 
or complaints of continued low back pain.

The other opinion, by A. Herbert, M.D., states:  

Patient has no evidence of lumbar 
stenosis.  He has no evidence, clinically 
or radiographically, of a lumbar 
herniated nucleus pulposus.  His previous 
injury of a sacral fracture by his report 
is not found to be the cause of any of 
his symptomatology currently.  He has no 
clinical correlation.  His pain is in a 
L5-S1 distribution of painful 
radiculopathy with possible correlation 
on motor exam, although patient's lack of 
effort to get an accurate exam limits his 
exam.  

His diagnosis is myofascial pain syndrome 
and mild lumbar degenerative disease.  
This should be limiting him in a mild 
degree.

In an effort to reconcile the conflicting opinions, the Board 
requested a medical expert opinion.  The resultant opinion by 
John Glaser, M.D., an orthopedic surgeon, is dated in January 
1999. After a review of the pertinent evidence in the 
veteran's claims file, Dr. Glaser offered the following 
opinion:

There are a number of issues that I will 
address.  The first of these, in my 
opinion, is that it is impossible to tell 
with any degree of certainty whether his 
back problem and/or his leg problem are 
causally related to his injury in the 
service.  It is certainly plausible that 
he did have an axial load to the spine at 
the time of his fracture of the sacrum 
that did cause disc injury that went on 
to further degeneration and the problem 
that he has now.  It is also quite 
plausible that this happened completely 
unrelated to the injury and is part of 
the aging process.  Spinal stenosis and 
disc degeneration are extremely common.  
Most of the people who have this do not 
have a history of trauma.  Unfortunately, 
I see no way to tell from this record 
whether this was indeed related to his 
accident or not.  The other issue is that 
this gentleman has insulin dependent 
diabetes and he may have an overlying 
neuropathy along with a possible 
radiculopathy.  Again, this is very 
difficult to tell.  The other issue is 
with Dr. Ipser's calculations about the 
force applied to the spine.  He is using 
a theoretical model.  According to this 
theoretical model, anyone who falls on 
their buttock has enough force imparted 
to their spine to cause permanent disc 
injury.  I don't know if he has taken 
into account the fact that this is a 
multisegmental structure and that much of 
the force may have been dissipated when 
the sacrum fractured and less force was 
applied to the discs than his model 
implies.  I, of course, am not a 
physicist but it seems to me that we 
cannot take too much away from his model 
in terms of deciding whether this is 
related to the injury.

In weighing and balancing the conflicting medical opinions of 
record, the Board concludes that the opinions of Drs. Glaser, 
Jablonski, and Herbert outweigh those of Drs. Murphy and 
Liuzzo, and the accident analysis of Dr. Ipser.  

In essence, as Dr. Glaser states, the veteran has spinal 
stenosis and disc degeneration, which are not only common 
but, more often than not, are present without a history of 
trauma.  Although Dr. Glaser indicates that it is plausible 
that the veteran sustained a disc injury at the time of his 
injury in 1963, it is also quite plausible that this is a 
part of the aging process.  To further take away from the 
contrary opinions, Dr. Glaser notes that, according to Dr. 
Ipser's model, anyone who fell on his or her buttock would 
sustain permanent disc injury.  Moreover, concerning Dr. 
Ipser's model, the Board also notes that he performed a 
similar analysis of the incident in which the veteran was 
struck by a drum of floor wax during a truck accident.  He 
again expressed the opinion that the "forces and 
accelerations experienced by [the veteran] in the accident 
under consideration were of the order of or larger than the 
threshold values for permanent injury to the intervertebral 
disc in his back."  Yet, neither Dr. Murphy nor Dr. Luizzo 
attributed the veteran's current back problems to this 
incident.  Similarly, the veteran himself now focuses on the 
1963 incident, rather than the earlier truck accident, as the 
genesis of his current back and related leg disability.  The 
Board also notes that Dr. Ipser's model appears to be based 
wholly on the veteran's recollections as to certain factors 
upon which he based his analysis, e.g., mass, distance, etc.  
The values used for these factors in his calculations may or 
may not be accurate due to the passage of time between the 
event and the veteran's attempt to reconstruct the event for 
Dr. Ipser.  

In short, the opinion of the physicist, Dr. Ipser, and the 
chiropractor, Dr. Liuzzo, are based on a theoretical model 
that appears to be flawed, as Dr. Glaser pointed out, by not 
taking into account the mechanics of the human spine in 
assessing the likelihood that the veteran's current 
disability is related to the 1963 trauma, as well as by the 
inherent inaccuracies in recollection due to the passage of 
time.  

In addition, Dr. Murphy testified that he did not see either 
radiographic films or reports from the veteran's period of 
active service, and that the history he relied upon was a 
history as provided by the veteran.  As the physician has 
formed his opinion based only on a history as provided by the 
veteran, without medical records or reports concerning the 
1963 injury, this opinion is much less probative than those 
of the medical doctors who have examined the records.  
Although Dr. Liuzzo specifically states he reviewed the 
veteran's past medical history and records, including records 
of the 1963 trauma, his opinion is based, at least in part, 
on Dr. Ipser's flawed accident analysis and thus is not as 
probative as the opinions of Drs. Glaser, Jablonski, and 
Herbert. 

In weighing and balancing the various medical opinions in 
light of the entire record, the Board finds the preponderance 
of the evidence is against the claim for service-connection 
for a lumbar spine disorder and for the related left leg 
disability, to include the left knee and foot, as secondary 
to the service-connected residuals of coccyx injury.  In 
regard to the related left leg disability, the Board notes 
that the opinions of Drs. Jablonsky, Herbert, and Glaser 
specifically found no relation between the inservice trauma 
and any current left leg disabilities.  The Board concludes, 
therefore, that competent evidence to support a nexus between 
the service-connected disability, or the incident in which 
that injury occurred, and any left leg disability, to include 
the left knee and foot, is not presented by the record.

Concerning continuity of symptomatology, see 38 C.F.R. 
§ 3.303, the veteran has presented his statements and a 
February 1994 lay statement of his ex-wife, in which she 
stated they were married from 1963 and 1973, and in which she 
avers personal knowledge of the trauma, his resultant pain, 
and his treatment by chiropractors during that period of 
time.  Nonetheless, the Board notes that competent medical 
evidence is still required to etiologically relate the 
veteran's current back and left leg disabilities to his post-
service back symptomatology.  Savage v. Gober, 10 Vet. App. 
489 (1997) (notwithstanding the appellant's showing of post-
service continuity of symptomatology and "noting" of 
condition during service, medical expertise is required to 
relate the appellant's present arthritis etiologically to his 
post-service symptoms).  Lay statements do not comprise the 
competent medical evidence necessary to establish a nexus 
between the observed manifestations of a back disorder during 
and after service, and the veteran's currently manifested, 
specific back and left leg disabilities.  Thus, these 
statements cannot constitute the competent medical evidence 
necessary to establish an etiological link between the 
observed symptomatology and the currently diagnosed back and 
left leg disabilities.  

The veteran has also presented his own statements and that of 
his ex-wife regarding the cause of his current back and left 
leg disabilities.  However, the evidence of record does not 
show that the veteran or his ex-wife are medical 
professionals, with the training and expertise to provide 
clinical findings regarding the nature and extent of his back 
and left leg disabilities, or their etiologic relationship to 
his service-connected residuals of sacrococcygeal injury.  
Consequently, these statements may be evidence of his 
subjective complaints and history; but they do not constitute 
competent medical evidence for the purposes of showing a 
nexus between current complaints and his service-connected 
disability or the incident in which it was sustained.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against a finding 
that the veteran's current back and related left leg 
disabilities are etiologically related to his service-
connected sacrococcygeal injury residuals or the incident in 
which that injury was sustained, his claims for service 
connection for a lumbosacral spine disorder and for a 
disability of the left leg, to include the knee and foot, 
cannot be granted. 38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (1998).



ORDER

Service connection for a lumbar spine disorder, as secondary 
to the service-connected residuals of a coccyx injury, is 
denied.  Service connection for a left leg disability, to 
include the left knee and foot, as secondary to the service-
connected residuals of a coccyx injury, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

